ORIGINAL                                                                         10/06/2022



           IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 22-0462



                                       DA 22-0462


 STATE OF MONTANA,                                                     OCT 0 6 2022
                                                                    Bowen Greenwood
                                                                  Clerk of Supreme Court
            Plaintiff and Appellee,                                  State of Montana



      v.                                                       ORDER

 JOHN ALBERT MULLIGAN,

            Defendant and Appellant.



      Upon consideration of the Appellant John Albert Mulligan's Notice to Withdraw
his appeal and good cause appearing,
      IT IS HEREBY ORDERED that this appeal is DISMISSED with prejudice.
      DATED this Az, day of October, 2022.
                                              For the Court,




                                                           Chief Justice